PER CURIAM:
Claimant brought this action to recover for personal injuries which occurred when she fell on broken concrete at the rest area on Interstate 79 near Burnsville, West Virginia. When she fell, she sustained injuries to her forehead and chest and broke her prescription glasses. She seeks compensation for medical expenses for her personal injuries and for losses experienced by a business by a business owned and operated by her and her husband.
The evidence revealed that claimant had stopped at the rest area, at approximately 11:00 a.m., near Burnsville, West Virginia, on April 27, 1987, in order to let her dogs out. After she put the dogs back in the automobile, she went to purchase a soft drink from a vending machine outside of the building. As she stepped from the first machine to the second machine, she fell on broken concrete. She landed on her face and sustained bruises to her forehead and chest and broke her prescription glasses. She was unable to work for at least one week. She experienced pain and discomfort for two to two and one-half months from the injury to her forehead. She incurred medical expenses in the amount of $214.60.
The evidence in this claim established that the concrete pad at the rest area was deteriorated and created a hazardous condition for unsuspecting pedestrians attempting to purchase merchandise from the vending machines on the concrete pad. The respondent has attendants at the rest area as well as a supervisor who visited the rest areas on a regular, or daily, basis. The respondent had constructive, if not actual, notice of the deteriorated condition of the concrete pad at this rest area.
For these reasons, the Court is of the opinion to, and does, make an award to claimant in the amount of $650.00 for her injuries. The Court denies any loss of business at this item of damages is too speculative in nature.
Award of $650.00.